Title: To Benjamin Franklin from James Parker, 25 October 1766
From: 
To: 


Honoured Sir
New York, Octob. 25. 1766.
Notwithstanding, I have not yet had the Pleasure of one Line from you this great while, and I have nothing worthy Notice to write, yet I must continue to scribble a little.
 Whether you have received any of my Letters wrote since I have been in this City, I cannot say: but suppose you have them all, therefore to them must refer for many Things: Finding no Prospect of getting Mr. Holt to a Settlement, notwithstanding all the Concessions I made to him, and that in the present Method of Life I was in, I must decline, and the Moment I should be removed from my Offices, I should be ruin’d, I have began a Paper, tho’ under all the Disadvantages that could be conceived: A real Dulness of Times as well as News; Powerful Antagonists, Holt having acquired some Popularity by the Stamp-Act, and I in an unpopular Condition from perhaps too many concurring Circumstances, it must be next to a Miracle if I succeed: This is the second Paper I have printed; and I have yet got but 20 single Subscribers in this City: and about as Many in the Country: yet I am not discouraged upon that Score, not doubting but Resolution, Perseverance and Diligence will work Wonders: But my greatest Discouragement is the Hand of God upon me, in the continual Distress and Sickness of my Family: having a Doctor continually in tow: My Daughter has been down sick now 7 Weeks, and is a little on the mending Hand; after taking two Vomits, sundry other Physick, and 30 Doses of the Bark: My Son poorly ever since last Winter, he was advised to go to Sea, eight Weeks ago he went to North-Carolina, and I have not heard a Word of him since, only 4 Days after he sail’d he was worse God only knows if he be alive: His Wife and Child have been sick above 5 Weeks past, and both my ’Prentices, have been sick: I bless God, I have had so little myself since I been here, only a very small Paroxysm of the Gout now above six Months: the Doctor’s Bills are as large, and much worse than the Butcher’s: We having had a very wet Summer, has made it generally very sickly: I heard from Burlington that your Son had a Spell of it also, but is getting better again: This has thrown this City in my Imagination into a Distress they will be sensible of before Spring: Wood rose in 24 Hours near 10s. on a Cord: Oak-Wood, that used to be 16 and 18s. per Cord, is now 25s. and Hickory that was 28 to 30s. per Cord is now 40s.—And not plenty at that Rate; occasioned by the Country-People not able to cut and cart it, for the Fevers and wet Roads. In this very dear Place I find it hard to live; having not had 20s. worth of Employ from others since I have been here: only my Almanacks, and 4 other Printers here printing Almanacks also, I shall be well off, to get above a Fifth of the Whole: I am a little in Hopes, that while I live in this City, as Comptroller to the Office, that you will consent to add the £20 Sterl. per An. to the Allowance for that Office; as Mr. Foxcroft thinks it will be but reasonable: It would please me, would the Allowance for the Land-Waiters Office, be made a little more adequate to the Trouble: for tho’ £50 Sterl. was a very Considerable Allowance as that Office used to be attended a few year’s ago, yet now as the Surveyor General of the Customs has given peremptory Orders for the continual reconnoitering the Harbour &c. it has rendered it the most laboroious Office in the Customs; however, I do not repine at it, it is perhaps more than the Benefits of the Office to the Crown; yet I should be glad if that could be a little enlarged; as it would help me to pay off my Doctor’s Bills. I think I told you, that I know not who pays the Allowance I am to have, or where I am to look for it, having never asked any of the Custom-House Officers about the Pay; being desirous rather to hear from you about it: If it is to be paid there, and you will acquaint me of the Manner of it, I will order it into your Hands, if you are there at the Time of it: for you first to pay yourself, the Charges and Expences you have been at, and if any Thing further towards paying you, for the Stationary you have or may send to me; and if you please to order the Stationary as per annexed List to be sent, such Payments shall be made as I may be able, or Interest paid to you for it; As I would gladly have all the Debts I owe, in one Hand only: Now, I do not know what to do with Holt on many Accounts, amongst which is that of Hamilton & Balfour of Edinburg; he having never settled Nothing about them, tho’ he says he has many of the Books he had of them upon Hand—I have not been on speaking Terms with him for some Time, having issued a Writ 6 Weeks ago, but the Sheriff delays taking him, or he keeps close tho’ tis said it is with the Gout: I know not how it is, but thus stands the Case: The New England Affair undetermined yet—nor can I get any Thing from thence. B. Mecom makes still but a poor Hand, and I am afraid, I shall never get much by him: But by a random Guess at the Business, during Holt’s Partnership there there should be several Hundred Pounds coming to me, which Holt has spent: And I think Col. Hunter should be concerned either to see a Settlement made, or adequate Allowance: It seems Mr. Green accounted to Holt, tho’ Holt never accounted to me, and Green in a Letter to me says the Business did not neat to him, who was to have half of but little more than £100 per An. clear. On the Supposition, that it yielded no more the 3 or 4 Years Green had it, would have neated me near £200: and the three Years and a Half Holt had it; it should have neated me as much: ’Tis true as B. Mecom now carries it on, he can’t pay a Rent of only 30 Dollars per An. altho B. Goddard paid Green for his Types, 100 Dollars. However when Holt’s Share is accounted for to me, I will answer for one Half of the Rent B. Mecom is to pay me, whether ever I get it or not; which is all can be reasonably expected of me:
I am now in this City, agreeable to the Orders of the Post-Master General: I should be glad to know, if there be any Appendages to my Duty in the Post-Office other than what was usual at Woodbridge, or any other or different Duty, Behaviour or Carriage; for [methinks?] I seem to be a very insigificant Animal here in it, and I could full as well do all the Duties at Burlington—or Woodbridge—as here: I should indeed have been glad to have spent the small Remains of Life I have at Burlington; and but for this Office should I believe have staid there: but it Matters little where I spend it, so I do it with Credit, and a good Conscience; If I could clear the World honourably, with a slender Prospect of a Competency for Life, I would not bustle so thro’ it: but believe Providence knows best what is best for me, and I submit with Patence.
I this Day got home your Box, with the Electrical Machine from Capt. Berton, and paid him a Dollar and a half: Mr. Hughes does not chuse to take it till he can purchase and pay for it, so it lays in my Store Room, till further Orders from you: Hughes continues to keep close yet, and keeps a School, has a pretty large one; Indeed, Money seems very scarce, Trade very dull the City too full for the Country: The only Hopes seems to me is a very visible Retrenchment in many of the Luxury that too much abounds: Punch-Houses and Taverns not so full as usual, and every Thing very dear. Weyman, tis said keeps close: I am told, he owes but every Body, he has an Opportunity to owe. Capt. Berton sails for London in about a Week after this Vessel perhaps I shall hear from you before that Time: Now let me conclude, with asking your Opinion, Shall I launch into Business; get Stock again buy and sell, push forwards, strive hard in my old Age, or be content with small Matters, and live as I do, without getting a-head; or, could I but have this or any equivalent Office in Burlington, I would chuse that: but am determined to sacrifice my Will, let it be what it may, to your Advice and Opinion, tho’ with all the ill Presages that could be conceived: If I am to push, you will send me the annexed Stationary; if not, you will decline it.
I forgot to tell you, that a Day or two ago Lewis Jones, the young Man whom I paid a Passage for, and took your Assignment, left me, and got among the Soldiers, and I hear is listed for a Drummer: I don’t know that the Loss of his Time would have given me any great Concern, but to descend so low: I don’t know any Difference we have had and I was preparing to get him Cloaths, &c. only some Months ago, I two or three Times miss’d some small Matters, and I had Room to suspect him; therefore catechised him about, and remonstrated to him the Evil Consequences that would follow such a Conduct; but I did never strike him: It seems he told my other Lad, he never liked the Business, that he was forced in it, and he would not follow it: I had some Hopes even yesterday of getting him again, but to-day think it in Vain: He loves Drink rather too much, and he is now to be a Flogger and Drummer in the Army: so he is lost to Goodness and Virtue: and I have lost the Money and Service due to me: This seems to be a small Help to the Discouragements I labour under.
If I should continue a News-paper, (which I really doubt from the very slender Encouragement I have a Prospect of) will you be so good as to send those I send you to some Coffe-House, or Person that would send me a Paper in Return; or would you speak to some Person to send me one of the best Weekly Papers &c.—and I would try to pay them: but I shall write again either per Capt. Berton or the next Packet, and shall know further. Mean while we all send our humble Compliments, whilst I am your most obliged Servant
James Parker.
 
Addressed: Dr B [half the page torn away] / per the Britannia / Capt. Jeffries
